United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 98-1291EM
                                 _____________

Lee Morgan; Norman Adkins; James        *
Bersen; Richard Sisak; Carl Knott;      *
Thomas Hansen; Gary Foley; Charles      *
Beel; Ellis Sandow; Herbert Bastian;    *
Vicki Anderson; Rick Shirley;           *
Benjamin Bull; Petra Beel, and others   *
similarly affected as a class,          *
                                        *
              Appellants,               * On Appeal from the
                                        * United States District Court
       v.                               * for the Eastern District
                                        * of Missouri.
                                        *
City of Florissant, a municipal         *
corporation under the laws of the State *
of Missouri; James Eagan, individually *
and as Mayor of the City of             *
Florissant, Missouri,                   *
                                        *
              Appellees.                *
                                   ___________

                            Submitted: June 11, 1998
                                Filed: June 29, 1998
                                 ___________

Before RICHARD S. ARNOLD and MORRIS SHEPPARD ARNOLD, Circuit
      Judges, and PANNER,1 District Judge.

      1
      The Hon. Owen M. Panner, United States District Judge for the District of
Oregon, sitting by designation.
                                    ___________

RICHARD S. ARNOLD, Circuit Judge.

       “Area West,” an unincorporated area of St. Louis County, Missouri, was
annexed into the City of Florissant, Missouri, following an election. Area West
residents and voters who opposed the annexation brought suit against the City of
Florissant and its Mayor, seeking a declaration that Mo. Ann. Stat. § 72.407.1(2) (West
1998), a state law providing for annexation elections, is unconstitutional. The District
Court dismissed the claim. We affirm.

                                           I.

        The City of Florissant is a municipal corporation located in St. Louis County,
Missouri. In April, 1996, the City submitted a proposal to the Boundary Commission
of St. Louis County for annexation of an unincorporated portion of the county referred
to as Area West, along with two other unincorporated areas. The Boundary
Commission approved the annexation proposal, and pursuant to Mo. Ann. Stat.
§ 72.407.1(2), ordered an election putting the question of the proposed annexation to
the voters of the City, Area West, and the two other unincorporated areas. Mo. Ann.
Stat. § 72.407.1(2) provides in pertinent part:

      [I]f the [boundary] commission approves a proposed boundary change
      containing one or more municipalities and at least one unincorporated
      area which is classified as an unincorporated pocket, such proposal shall
      be adopted if a separate majority of the votes cast on the question in each
      municipality and a majority of votes cast in the whole municipality which
      would result from the boundary change are in favor of the boundary
      change . . .. As used in this subdivision, the term “unincorporated
      pocket” means an unincorporated territory with an average residential
      density in excess of one dwelling per three acres, and which has a
      population of less than five thousand and which is accessible by public or




                                          -2-
       private roadway only from incorporated jurisdictions and/or another
       county.

       Area West and one of the other unincorporated areas were classified as
unincorporated pockets. An election was held in April, 1997, and the annexation was
approved by a majority of the voters in the city, defeated by a majority of voters in
Area West and the other two unincorporated areas, but approved by a majority of the
voters in the entire municipality which would result from the proposed boundary
change. Thus, annexation of the two unincorporated pockets was approved pursuant
to the statute, while annexation of the unincorporated area that was not a pocket was
defeated.

       Registered voters residing in Area West brought suit under 42 U.S.C. §1983 in
the District Court,2 contending that Mo. Ann. Stat. § 72.407.1(2) violates their
Fourteenth Amendment equal protection rights because the voting procedure permitting
annexation, even if a majority in an unincorporated area opposes it, impermissibly
dilutes and diminishes the effect of their votes. The City moved to dismiss the
complaint, and the plaintiffs moved for summary judgment. The District Court granted
the City’s motion to dismiss, determining that the statute is constitutionally sound
because it is rationally related to a legitimate governmental interest.

                                             II.

        The plaintiff residents contend that the District Court erred in applying a rational-
basis standard of review in determining the constitutionality of the statute, and assert
that it should have been examined under a strict-scrutiny standard. In advancing this
argument, the plaintiffs rely on voting cases involving the diminution of representative
government through impermissible legislative apportionment schemes or a complete




       2
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.

                                            -3-
denial of the vote through imposition of improper voting criteria. See, e.g., Wesberry
v. Sanders, 376 U.S. 1 (1964) (glaring discrepancies in apportionment of congressional
districts discriminated against voters in violation of the constitutional requirement that
Representatives be chosen by people of the several states); Kramer v. Union Free Sch.
Dist. No. 15, 395 U.S. 621 (1969) (granting franchise in school district election only
to property owners or lessors and parents of school children fails strict scrutiny).

       In contrast to the cases relied on by the plaintiffs, the law governing the
annexation at issue is correctly reviewed for a rational relationship to a legitimate
governmental interest. There is a noteworthy difference in voting jurisprudence
between election laws providing for the drawing and redrawing of state political
subdivisions, and laws involving the choice of legislative representatives or imposing
restrictions on voters based on characteristics such as wealth or race. The former
subset of cases warrants review for a rational basis, while the latter affects more
significant rights and constitutional concerns, meriting strict-scrutiny review. See
Hunter v. City of Pittsburgh, 207 U.S. 161 (1907) (states have great latitude in
structuring political subdivisions); St. Louis County, Mo. v. City of Town and Country,
590 F. Supp. 731 (E.D. Mo. 1984) (challenge to voting scheme governing annexation
election subject to rational-basis review); Murphy v. Kansas City, Mo., 347 F. Supp.
837 (W.D. Mo. 1972) (legislative classifications of areas in annexation process upheld
on rational-basis review, including a provision altogether denying residents of the
annexed territory the right to vote). We agree with the District Court that plaintiff
residents have failed to allege that Mo. Ann. Stat. § 72.407.1(2) implicates the type of
concern worthy of strict-scrutiny review, or that the law is not rationally related to a
legitimate governmental interest. “Pockets,” as defined in the statute, present distinct
practical problems of governance, and it is not irrational for the Legislature to recognize
them.

      Affirmed.




                                           -4-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -5-